Citation Nr: 1145575	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from right great toe bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from April 14, 1971, to February 13, 1973, from November 9, 1973, to January 29, 1978, and from August 29, 1978, to August 31, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran contends that he has additional disability as the result of a right great toe bunionectomy performed at the VA Medical Center (VAMC) in Lexington, Kentucky, on December 1, 2004.  Specifically, he alleges that he was improperly instructed on post-operative wound care, and that changing of bandages was not done on schedule by VA care providers, leading to an infection, which in turn has resulted in numbness in his right great toe.  The Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 was received by the RO in February 2007. 

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Review of the record reflects that informed consent to the December 1, 2004, right bunionectomy was obtained.  The informed consent document reflects that the risks involved with the procedure included "infection, pain, swelling, recurrence, slow or nonhealing."   Clinical notes reflect that the surgeon who performed the bunionectomy changed the Veteran's dressings on December 9 and December 15, 2004, with no sign of infection.  On December 30, 2004, the Veteran reported that his dressings were loose and that he was noting drainage.  He stated that he had been advised not to change the dressings himself, but felt that VA staff should evaluate it.  On clinical evaluation, signs of infection were noted.   The wound was cleaned and re-dressed.  The Veteran's wife was instructed to clean the area daily with soap and water, and to re-apply the dressing.  The note states that dressing supplies were issued to the Veteran and his wife.  

The Veteran was seen by his VA surgeon on January 4, 2005.  He related "improvement of foot since last visit into clinic doing dressing changes at home."  The Veteran was prescribed antibiotics and advised to perform "saline wet to dry dressing changes daily to foot" as a result of his post-operative infection.  Subsequent clinical notes indicate that the Veteran continued to perform dressing changes at home until his wound healed.  Throughout 2005, the Veteran continued to report for follow-up appointments.  During these appointments, some limitation of motion of the joint of the right great toe was noted; however, no report of neurological abnormalities or improper gait were reported or observed.  On clinical evaluation in November 2006, almost 2 years after his surgery, the Veteran indicated that he had no pain and was happy with the outcome of his surgery.  In January and February 2007, however, he reported numbness in the area of the right great toe.  Lay statements submitted with his February 2007 claim indicate that the Veteran had had these symptoms since his surgery and that he was advised by VA staff that these residuals were permanent.

The Veteran received a VA examination in December 2007.  The examiner noted in some detail the clinical notes dated to April 2005, but no notes subsequent to April 2005 were discussed, including the November 2006 note stating that the Veteran was happy with the outcome of his surgery.  A physical examination of the Veteran's foot was essentially normal with the exception of some painful and limited motion at the first metatarsophalangeal joint.  No sensory function testing or other neurological evaluation was accomplished.  Despite this, the examiner diagnosed post-operative numbness, apparently based upon the Veteran's subjective report.  The examiner concluded that any residuals of the Veteran's bunionectomy were not the result of VA's failure to exercise reasonable care because it was the result of a reasonably foreseeable post-surgical infection, and the Veteran had been informed of these risks.  The examiner also stated that she had discussed the matter with podiatry staff, who indicated that protocol required that the operating surgeon change dressings at 7, 14, and 28 days, and that it was "not the plan of care of the operating surgeon that patients change dressings at home, independent of medical supervision.  Therefore, the Veteran's assumption that he received inadequate instruction and inadequate dressing materials for dressing change is not correct."  

On review, the Board finds that the examination and opinion are inadequate for rating purposes.  Although the examiner diagnosed post-surgical numbness, she did not reconcile her findings with the clinical notes dating from December 2004 to November 2006, which reflect no reports of numbness or any other neurological abnormalities.  She also did not conduct sensory function testing or other clinically indicated testing of the Veteran's neurological function to determine the nature and the extent of his numbness.  

Moreover, although the examiner found that it would have not been a usual procedure for the Veteran to be instructed to change his own dressings, she did not comment on the clinical notes dating from December 30, 2004, which clearly state that the Veteran was instructed on how to perform at-home dressing changes and that he was issued supplies to do so.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Veteran should be scheduled for further VA examination of his right foot so that the claim may be properly adjudicated.

Post-service treatment records from the VAMC in Lexington, Kentucky have been obtained in connection with the Veteran's claim.  The most recent records from this facility are dated in September 2008.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Lexington, Kentucky, and request that all pertinent records of the Veteran's treatment at that facility since September 2008 be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If records are not obtained, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination of his right foot in connection with his claim for benefits under 38 U.S.C.A. § 1151.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner with particular attention paid to the bunionectomy performed in December 2004 and all podiatry follow-up appointments.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner is requested to determine whether the Veteran has any chronic residuals from his December 2004 bunionectomy, including, but not limited to, limitation of motion and/or neurological abnormalities such as numbness.  All clinically indicated studies, including neurological evaluations and range-of-motion testing, should be accomplished.  

If the examiner finds that the Veteran does have chronic residuals of his bunionectomy, he or she should then indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment.  The examiner should specifically discuss the fact that the Veteran was instructed to perform at-home dressing changes after December 30, 2004, and comment on whether these instructions constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The examiner should also be asked to determine if the scheduling of dressing changes or instructions on dressing changes provided to the Veteran and his wife were in any way improper.  

The examiner should then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  The examiner's attention is drawn to the informed consent document dated December 1, 2004, informing the Veteran of the risks of his procedure.  

The examiner must provide the complete rationale for any conclusions reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

